Exhibit 10.4
FIRST AMENDED AND RESTATED

AUTOZONE, INC. ENHANCED SEVERANCE PAY PLAN
AutoZone, Inc. (hereinafter the “Company”) hereby adopts the First Amended and
Restated AutoZone, Inc. Enhanced Severance Pay Plan (the “Plan”), effective upon
the date of its execution.
Section 1: Purpose; Definitions
1.1 Purpose. The purpose of the Plan is to provide severance pay to eligible
employees of the Company and its Designated Subsidiaries in the circumstances
and on the conditions specified. The Plan is an “employee welfare benefit plan”
within the meaning of Section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended, (hereinafter “ERISA”). Neither the receipt nor the
amount of any severance payment is contingent, directly or indirectly, on an
employee’s retirement. Severance payments are contingent, prospective payments
that may be provided under the circumstances and conditions described.
1.2 Definitions.
a. Cause. With respect to any Participant, Cause shall have the meaning set
forth in the noncompete agreement between or among the Company, the Designated
Subsidiary and the Participant, as applicable.
b. Code. The Internal Revenue Code of 1986, as amended from time to time, or any
successor thereto.
c. Covered Employer. For purposes of the Plan, the term “Covered Employer” is
defined to mean the Company or one of the Company’s Designated Subsidiaries.
d. Designated Subsidiaries. For purposes of the Plan, the term “Designated
Subsidiaries” means those companies listed on Appendix “A” hereto.
e. Eligible Employee. An individual designated by the Company or a Designated
Subsidiary, who (i) has executed a noncompete agreement in a form acceptable to
the Company or the Designated Subsidiary, (ii) is not eligible for severance
benefits under any other plan, program, policy, procedure or agreement of or
with the Company or the Designated Subsidiary, (iii) incurs a Separation From
Service without Cause, by action of the Company or Designated Subsidiary, other
than as a result of death, total disability as contemplated by a long term
disability plan of the Company or Designated Subsidiary, or any voluntary
resignation or termination, and (iv) executes a Final Release, at the time of
Separation From Service.
f. Final Release. A general release effective between or among the Company
and/or Designated Subsidiary and the Participant, which is satisfactory in form
and substance to the Company and/or the Designated Subsidiary, as applicable,
and for which the period has expired for the exercise of any revocation rights
of the Participant with respect thereto.
g. Other Key Employees. Any Eligible Employee other than a Senior Officer or a
Vice President.

 

 



--------------------------------------------------------------------------------



 



h. Participant. Each Eligible Employee.
i. Plan Administrator. The Company is the Plan Administrator. The Company may
delegate its authority under the Plan to such person(s) as it deems necessary or
appropriate from time to time, and any such delegation shall carry with it the
Plan Administrator’s discretionary authority.
j. Plan Year. The Plan Year is the 12-month period beginning each January 1 and
ending the next following December 31.
k. Separation From Service. A termination of substantial services for the
Company and any affiliate thereof within the contemplation of Code Sections
414(b) and 414(c). An individual will not be treated as having incurred a
Separation From Service where the individual’s level of future services for the
Company and any affiliate is reasonably anticipated by the Employer to exceed
20% of the average level of bona fide services provided by that individual in
any capacity for the prior 36 month period, or the prior period of services if
less, but will be treated as having incurred a Separation From Service at any
time when such reasonably anticipated level of future services is equal to or
less than such 20% average level of prior services.
l. Senior Officer. An officer of the Company above the level of Vice President,
including, without limitation, the President, Senior Vice Presidents, Executive
Vice Presidents, the Chief Operating Officer and the Chief Executive Officer.
m. Specified Employee. Any service provider who, as of the date of a Separation
From Service, is a key employee of the Company within the contemplation of Code
Section 416(i)(1)(A)(i), (ii), or (iii) at any time during the 12-month period
ending on a specified employee identification date. The Specified Employee
identification date is December 31. The Specified Employee effective date is the
first day of the fourth month following the Specified Employee identification
date.
n. Standard Severance Policy. The severance policy generally applicable to
employees of the Company or the Designated Subsidiary, as applicable.
o. Vice President. A Vice President of the Company.
p. Year of Service. A calendar year in which an individual is credited with not
fewer than one thousand (1,000) hours of service, as determined under Department
of Labor Regulation 2530.200b-2(b) and (c).
Section 2: Eligibility
Each individual is a Participant in the Plan as of the date the individual
satisfies all elements of the definition of an Eligible Employee. No other
persons have any rights under the Plan or to receive any benefit under the Plan.

 

1



--------------------------------------------------------------------------------



 



Section 3: Plan Benefits
3.1 Benefits. A Participant is eligible to receive periodic severance payments
based upon employment status at the time of a Separation From Service, in
accordance with the applicable following schedule:
Senior Officers:

              Duration of   Years of Service   Periodic Severance  
0-1
  12 months
1-5
  18 months
5+
  24 months

Vice Presidents:

              Duration of   Years of Service   Periodic Severance  
0-2
  6 months
2-5
  9 months
5+
  12 months

Other Key Employees:

              Duration of   Years of Service   Periodic Severance  
0-2
  3 months
2-5
  6 months
5+
  9 months

3.2 Payment of Benefits. Plan benefits will be the Participant’s base pay
amount, for the appropriate duration described in section 3.1, using the payroll
date frequency in effect for the Participant as of the date the individual
incurs a Separation From Service, as provided in this section 3.2.
a. Payment Timing. Payment of Plan benefits will commence on the 60th day
following the Participant’s Separation From Service, provided the Participant
has executed a Final Release (for which any revocation rights have expired)
before the end of such 60 day period. Plan benefits with respect to the period
from the date of Separation From Service until such payment commencement date
will be accumulated and paid on the first business date which occurs after the
expiration of such 60 day period, and remaining Plan benefits will be paid
thereafter on normal payroll cycles (except as otherwise provided in section 5.3
with respect to certain death benefits).
b. Specified Employees. Notwithstanding the foregoing, in the case of any
Specified Employee, any payment which would otherwise be made within the six
(6) month period after the date of the Participant’s Separation From Service
will be accumulated and paid on the first business date which occurs after the
expiration of such six (6) month period.

 

2



--------------------------------------------------------------------------------



 



c. No Final Release. If an otherwise Eligible Employee fails to execute a Final
Release (for which any revocation rights have expired) before the end of the
60 day period described in section 3.2.a. above, such individual shall be
ineligible for Plan benefits.
3.3 Deductions. The employer will effect all legally required deductions.
Section 4: Financing Plan Benefits
All Plan benefits shall be paid directly by the Company or Designated Subsidiary
out of its general assets. All Plan benefits are unfunded and unsecured until
paid.
Section 5: Miscellaneous
5.1 Employment Rights. The Plan does not constitute a contract of employment.
Participation does not give any person the right to be rehired or retained.
5.2 Controlling Law. ERISA shall be controlling in all matters relating to the
Plan. The provisions of this Plan are intended to be applied in a manner
consistent with Code Section 409A, but neither the Company nor any affiliate
thereof shall be liable for any determination by any person(s) that the
arrangement or the administration thereof is subject to the tax provisions of
Code Section 409A.
5.3 Interests Not Transferable. The interests of persons entitled to benefits
under the Plan may not be sold, transferred, alienated, assigned nor encumbered;
provided, however, that upon the death of a Participant in pay status under the
Plan, the sum of any remaining scheduled benefit payments will be paid in a lump
sum to the surviving spouse of the Participant, if any, or if none then to the
estate of the Participant.
5.4 Headings. The headings of sections and subsections herein are for
convenience of reference only and shall not be construed or interpreted as part
of the Plan.
5.5 Severability. If any provision of the Plan shall be held to be illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
such illegal or invalid provision had never been contained in the Plan.

 

3



--------------------------------------------------------------------------------



 



5.6 Administration. The Plan Administrator shall have the sole and final power,
duty, discretion, authority and responsibility of directing and administering
the Plan. All directions by the Plan Administrator shall be conclusive on all
parties concerned. The Plan Administrator shall have the sole, absolute and
final right and power to construe, interpret and administer the provisions of
the Plan including, but not limited to, the power (i) to construe any ambiguity
and interpret any provision of the Plan or supply any omission or reconcile any
inconsistencies in such manner as it deems proper, (ii) to determine eligibility
to become a Participant in the Plan in accordance with its terms, (iii) to
decide all questions of eligibility for, and determine the amount, manner, and
time of payment of, any benefits hereunder, and (iv) to establish uniform rules
and procedures to be followed in any matters required to administer the Plan.
Section 6: Amendment and Termination
The Company reserves the right, in its sole discretion, to amend the Plan from
time to time or to terminate the Plan, all without prior notice. No
representation by anyone can extend the Company’s severance pay policies to
provide for severance payments that are not covered by the Plan.

 

4



--------------------------------------------------------------------------------



 



APPENDIX A
LIST OF DESIGNATED SUBSIDIARIES
AutoZoners, LLC
AutoZone Puerto Rico, Inc.
AutoZone West, Inc.
AZ California, LLC
AZ Texas, LLC
ServiceZone S. de RL de CV

 

5